      Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 1 of 41. PageID #: 3073




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRCT OF OHIO
                                     EASTERN DIVISION

PAMELA TOENNIES,                                     )   CASE NO. 1:19-CV-02261-JDG
                                                     )
                Plaintiff,                           )
                                                     )
         vs.                                         )   MAGISTRATE JUDGE
                                                     )   JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL                               )
SECURITY,                                            )
                                                     )   MEMORANDUM OF OPINION AND
                Defendant.                           )   ORDER
                                                     )



         Plaintiff Pamela Toennies (“Plaintiff” or “Toennies”) challenges the final decision of Defendant

Andrew Saul,1 Commissioner of Social Security (“Commissioner”), denying her application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 416(i),

423, and 1381 et seq. (“Act”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent

of the parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set forth below, the Commissioner’s

final decision is AFFIRMED.

                               I.     PROCEDURAL HISTORY

         In May 2018, Toennies filed an application for SSI, alleging a disability onset date of May 22,

2018 and claiming she was disabled due to post-traumatic stress disorder, anxiety, depression, sleep

disorders, borderline personality, “schizoeffective,” and swelling in her legs. (Transcript (“Tr.”) at 12, 50,

244.) The application was denied initially and upon reconsideration, and Toennies requested a hearing

before an administrative law judge (“ALJ”). (Id. at 12.)



 1
     On June 17, 2019, Andrew Saul became the Commissioner of Social Security.
                                                 1
     Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 2 of 41. PageID #: 3074




       On May 29, 2019, an ALJ held a hearing, during which Toennies, represented by counsel, and an

impartial vocational expert (“VE”) testified. (Id.) On July 8, 2019, the ALJ issued a written decision

finding Plaintiff was not disabled. (Id. at 12-24.) The ALJ’ s decision became final on August 15, 2019,

when the Appeals Council declined further review. (Id. at 1-6.)

       On September 28, 2019, Toennies filed her Complaint to challenge the Commissioner’s final

decision. (Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 14, 16.) Toennies

asserts the following assignments of error:

       (1) Whether the ALJ erred in her assessment of the treating physician and nurse’s
           opinions;

       (2) Whether the ALJ erred in failing to account for Plaintiffs [sic] use of a walker;

       (3) Whether the ALJ erred in relying on false and incomplete vocational testimony.

(Doc. No. 14 at 1.)


                                       II.    EVIDENCE

A.     Personal and Vocational Evidence

       Toennies was born in November 1968 and was 50 years-old at the time of her administrative

hearing (Tr. 22), making her a “person closely approaching advanced age” under Social Security

regulations. See 20 C.F.R. § 416.963(d). She has a limited education and is able to communicate in

English. (Tr. 22.) She has past relevant work as a cashier checker. (Id.)

B.     Relevant Medical Evidence2

       On February 12, 2018, Toennies saw Dr. Yevgeniya Dvorkin-Wininger for complaints of neck and

shoulder girdle pain. (Id. at 656.) Ms. Toennies also complained of having more numbness in her left

hand and felt she was clumsier and “need[ed] to catch herself.” (Id. at 657.) The numbness in her hand

 2
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is limited to the
 evidence cited in the parties’ Briefs.
                                                2
        Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 3 of 41. PageID #: 3075




occurred once a week, typically in the morning, and lasted a few minutes. (Id.) Toennies reported her left

arm and shoulder pain was not as severe as before. (Id.) Toennies admitted she was not doing her HEP.

(Id.)

          Dr. Dvorkin-Wininger reviewed the results of Toennies’s testing. (Id. at 657-58.) A November

2017 EMG of Toennies’s cervical spine suggested a cervical radicular process, “although the precise levels

involved could not be correlated with the limb muscle findings,” and there was “no electrodiagnostic

evidence of left median neuropathy.” (Id. at 657.) A December 2017 brain MRI was normal. (Id.) A

September 2017 MRI of Toennies’s cervical spine showed mild degenerative changes of the cervical spine

from C4-5 through C6-7, with no significant interval change from the prior study. (Id. at 658.) An August

2017 x-ray of Toennies’s cervical spine showed mild to moderate degenerative changes from C4-C6 and

slight retrolisthesis of C2 over C3 and C3 over C4 secondary to spondylosis, but there was no evidence of

compression or malalignment. (Id.) A May 2017 x-ray of Toennies’s left shoulder revealed rotator cuff

tendinopathy. (Id.) An October 2015 MRI of Toennies’s lumbar spine showed mild facet arthropathy at

L4-5 and L5-S1, as well as minimal broad-based disc bulges at L3-L4 and L4-L5 which did not result in

significant spinal canal or neural foramina narrowing. (Id.)

          On examination, Dr. Dvorkin-Wininger found Toennies had 5/5 strength bilaterally in her upper

extremities, with light touch intact bilaterally in the upper extremities with the exception of the left fifth

digit.    (Id. at 662.)   Toennies’s reflexes were hyperreflexic in the biceps, brd, triceps, and lower

extremities symmetrically. (Id.) Dr. Dvorkin-Wininger found positive Hoffman’s test bilaterally, but

negative for clonus and Babinski’s sign. (Id.) Toennies walked with a narrow-based gait and could not

perform heel to toe walking. (Id.) Dr. Dvorkin-Wininger found tenderness to palpation of the right

cervical paraspinal muscles, upper trapezius, and greater tuberosity. (Id.) Dr. Dvorkin-Wininger diagnosed

Toennies with left neck and shoulder pain with cervical spondylosis, and potential radicular symptoms.



                                                 3
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 4 of 41. PageID #: 3076




(Id.) Dr. Dvorkin-Wininger told Toennies to continue HEP for her neck and shoulder stretches and

ordered a brain MRI and testing for Vitamin B12 and D levels. (Id.) Dr. Dvorkin-Wininger prescribed

1000 mg of Tylenol a day as needed and continued gabapentin to 800 mg a day. (Id.)

       On February 27, 2018, Toennies saw Lindsey Kershaw, CNP, for evaluation and medication

management. (Id. at 2716.) Toennies requested her Paxil dosage be decreased because it made her feel

tired and unmotivated. (Id. at 2717.) Toennies also complained of muscle spasms in her leg and arm, as

well as weight gain and lack of motivation. (Id.) Toennies reported her moods had “been pretty good,”

that her current mood was “okay,” and that her medications helped her anxiety and enabled her to talk to

people without getting irritated. (Id.) On examination, CNP Kershaw found Toennies exhibited a stable

gait and well-groomed appearance. (Id. at 2719.) She was oriented times four and demonstrated normal

language, attention/concentration, and associations. (Id. at 2719-21.) Toennies’s fund of knowledge was

appropriate for her age and education, she was alert and cooperative, her speech was fluent, and her short

and long-term memory was intact. (Id. at 2720.) CNP Kershaw found Toennies’s affect was constricted

and appropriate to mood, and her mood euthymic. (Id.) Toennies showed fair insight and judgment, as

well as a spontaneous, logical, and goal-directed thought process. (Id. at 2720-21.) CNP Kershaw found

Toennies’s comments contradictory at times. (Id. at 2721.) Toennies’s diagnoses consisted of: major

depressive disorder, recurrent, severe with psychosis; PTSD; severe alcohol use disorder in sustained

remission; and mild cannabis use disorder, in sustained remission. (Id. at 2722.)

       On March 5, 2018, Toennies returned to Dr. Dvorkin-Wininger for “acute [follow-up] regarding

left arm numbness that started about a month [ago].” (Id. at 667-68.) Toennies reported the numbness

was constant and she could not use her left hand. (Id. at 668.) Toennies further reported while she did not

have any pain in her arm, she felt her arm was weak. (Id.) Toennies also told Dr. Dvorkin-Wininger she

continued to have memory problems; she was forgetful and felt it took a while for her to get her words



                                                4
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 5 of 41. PageID #: 3077




out. (Id.) Toennies denied any falls. (Id.) Dr. Dvorkin-Wininger reviewed Toennies’s recent brain MRI,

which was “negative for any acute abnormalities.” (Id. at 673.) Dr. Dvorkin-Wininger referred Toennies

to speech therapy for her cognitive impairment, told her to follow up with neurology, and instructed her to

do home exercises for her neck/left arm complaints. (Id.)

        On April 2, 2018, Toennies saw Sasha Yurgionas, M.D., to re-establish care. (Id. at 902.)

 Toennies reported she had been sober from alcohol use for two years. (Id.) Dr. Yurgionas noted

 Toennies was positive for depression and nervousness/anxiety. (Id.) A physical examination revealed no

 edema but “faint comedones at bilateral temples.” (Id. at 903.) Dr. Yurgionas noted Toennies was

 scheduled to see neurology and that she had “mild mental retardation.” (Id.) Dr. Yurgionas “suspect[ed]

 pt is just now aware that she has difficulty with retaining info.” (Id.) Dr. Yurgionas prescribed a

 multivitamin and Vitamin B complex for Toennies’s poor memory, which was her primary encounter

 diagnosis. (Id.)

       On April 19, 2018, Toennies saw Nancy Carver, LISW-S, for a behavioral health assessment. (Id.

at 898.) Toennies reported she had been getting along better with people for the last month, her appetite

had been down but she had gained weight, and she had been having difficulty concentrating and focusing

on her daily activities. (Id.) Toennies told Carver she would be talking to someone and “kinda like black

out” and forget where she left off. (Id.) Toennies also reported short term memory loss that she believed

was from her medication, not alcohol. (Id.) Toennies told Carver she was having auditory hallucinations

consisting of hearing a door open when no one was there. (Id. at 899.) Carver noted anhedonia, sleep

problems, hypersomnia, significant weight gain, intrusive memories, poor attention to detail, careless

mistakes, poor attention to tasks, does not seem to listen, does not follow through on instructions, fails to

finish tasks, easily sidetracked, reluctance to engage in tasks that require sustained mental effort, and




                                                 5
        Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 6 of 41. PageID #: 3078




easily distracted. (Id.) Carver also noted Toennies was using a walker, but Toennies reported she “only

use[s] it sparingly.” (Id.)

          On examination, Carver found Toennies healthy, alert, and in mild distress. (Id. at 900.) Carver

determined Toennies’s posture, behavior, mood, affect, orientation, judgment, insight, memory, attention,

concentration, and thought content all within normal limits. (Id.) Toennies’s facial expression was

“sad/depressed,” her speech “quiet and minimal,” her mood “depressed” and “evasive.” (Id.) While

Toennies demonstrated blocking and tangential thoughts, her organization of thought was appropriate.

(Id.)    Her thought content was blaming and included ruminations and self-doubt.        (Id.)   However,

Toennies demonstrated appropriate abstract reasoning and fair judgment and insight. (Id. at 901.) Carver

diagnosed Toennies with: major depressive disorder, moderate, recurrent; borderline personality disorder;

alcohol dependence in sustained remission; and PTSD. (Id.) Carver’s assessment included the following

statement: “While I agree that Pam has emotional and cognitive disabilities, I believe that Pam

exaggerates her symptoms at times. I believe her psychotic symptoms are more related to BPD, than a

thought disorder. Overall, her disabilities make it difficult for her to follow through with treatment

recommendations. She needs a higher level of psychiatric care, than NFP can provide.” (Id.)

          On April 23, 2018, Toennies saw CNP Kershaw, complaining she had been “foggy.” (Id. at 2724-

 25.) Toennies reported her sister had asked her not to cook any more after she put garlic bread in the

 oven for too long. (Id. at 2725.) Toennies described her moods as “pretty good actually” and that her

 anxiety had been “fine” with her medications. (Id.) Her energy levels were also “fine,” although she

 said she could use more energy. (Id.) Toennies described a recent visit to the Soldier’s Memorial

 downtown and reported she had been unable to stand in the long lines, that she “‘needed her walker, and

 had a ‘fear’ of the stairs.” (Id. at 2726.)

          On examination, CNP Kershaw found Toennies had a stable gait, well-groomed appearance, good


                                                 6
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 7 of 41. PageID #: 3079




 eye contact, and appropriate hygiene and attire. (Id. at 2727.) Toennies was oriented times four, used

 normal language, exhibited normal attention and concentration, and demonstrated an appropriate fund of

 knowledge for her age and education. (Id. at 2728.) Toennies was alert, calm, and cooperative, and her

 speech was fluent. (Id.) CNP Kershaw found Toennies’s short and long-term memory intact. (Id. at

 2728-29.) While Toennies’s affect was constricted, her mood was euthymic. (Id. at 2729.) CNP

 Kershaw found Tonennies showed fair insight and judgment and had a spontaneous and goal-directed

 thought process with appropriate thought content. (Id.) CNP Kershaw noted Toennies’s comments were

 “contradictory at times.”   (Id.)   CNP Kershaw also expressed “concern” for Toennies “reporting

 exaggerated symptoms.” (Id. at 2731.)

       On April 30, 2018, Toennies returned to Dr. Yurgionas for medication refills and complaints of

 abnormal bowel function. (Id. at 896.) Toennies also requested repeat IQ testing now that she was sober.

 (Id.) Dr. Yurgionas’s examination of Toennies revealed normal findings. (Id. at 897.)

       On May 22, 2008, Toennies saw CNP Kershaw and asked if she could take herself off her

medications because she felt she was “doing well.” (Id. at 2733-34.) Toennies reported she had been

enjoying walking and looking out the window, and her moods and anxiety were “good.” (Id. at 2734.)

Toennies described her energy levels as “‘not so much.’” (Id.) Toennies believed her medications were

helping her. (Id.) CNP Kershaw noted Toennies complained of bilateral leg swelling. (Id. at 2736.)

       On examination, CNP Kershaw found Toennies had a stable gait, a well-groomed, well-nourished

appearance, good hygiene, and good eye contact. (Id.) Toennies was oriented times four and exhibited

normal language and attention/concentration. (Id. at 2736-37.) CNP Kershaw determined Toennies’s

fund of knowledge was appropriate for her age and education, she was alert, calm, and cooperative, her

speech was fluent, and her short and long-term memory was intact. (Id. at 2737.) Toennies exhibited a

constricted but stable affect and euthymic mood, fair judgment and insight, and a spontaneous thought

                                               7
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 8 of 41. PageID #: 3080




process. (Id. at 2737-38.) CNP Kershaw recommended Toennies continue her treatment at this time. (Id.

at 2739.)

       On May 23, 2018, Toennies saw Dr. Yurgionas complaining of leg edema. (Id. at 894.) Toennies

 thought she was retaining water and was “[w]orried about risk of swelling in her lower legs.” (Id. at

 895.) Dr. Yurgionas noted Toennies had “many somatic concerns” that day. (Id.) Toennies also

 complained of back pain and fatigue, and she was using a rollator. (Id.) Dr. Yurgionas noted Toennies

 was nervous/anxious.     (Id. at 895.)   On examination, Dr. Yurgionas found no edema.          (Id.)   Dr.

 Yurgionas suspected “trace venous stasis edema” and prescribed compression stockings. (Id.)

       On June 11, 2018, Toennies returned to Dr. Dvorkin-Wininger with complaints of left arm

numbness. (Id. at 1343-44.) While Toennies continued to have numbness, the gabapentin helped. (Id. at

1346.) Dr. Dvorkin-Wininger noted Toennies had not had a speech therapy appointment but had a

pending neurology appointment regarding her memory problems. (Id.) Toennies reported “using a

rollator on and off.” (Id.) A physical examination revealed 5/5 muscle strength in the right arm, with

“give way weakness throughout multiple myotomes” in the left arm. (Id. at 1348.) “All dermatomes”

were numb to light touch in the left arm compared to the right. (Id.)         Dr. Dvorkin-Wininger found

Toennies was “hyperreflexic in the biceps, brd, triceps, [and] lower extremities symmetrically,” a positive

Hoffman’s test bilaterally, negative Babinski’s sign, and no clonus. (Id.) Toennies demonstrated a

narrow-based gait, could not perform heel to toe walking, had +1 pitting edema in her left leg, and her left

calf was 1.5 cm larger than her right. (Id.) Dr. Dvorkin-Wininger discussed the importance of leg

elevation and ankle pump exercises and noted the compression stockings were pending. (Id. at 1349.) Dr.

Dvorkin-Wininger also noted Toennies used a walker “as needed” for her unsteadiness. (Id.)

       On June 14, 2018, Toennies saw neurologist Michael Bahntge, M.D. (Id. at 2657.) Toennies

complained of speech problems, in addition to memory problems and an inability to remember what she is

                                                8
     Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 9 of 41. PageID #: 3081




saying as she is talking. (Id. at 2657-58.) Toennies dated her memory problems to a month before her

appointment. (Id. at 2658.) A physical examination revealed “widespread non-neurological weakness,

including SCM’s, characterized by various combinations of collapsing weakness, co-contraction of

agonists and antagonists, and failure to posturally stabilize.” (Id.at 2659.) While Toennies demonstrated

5/5 strength in her trapezius and shoulder and hip abductors when tested in tandem, there was local

collapse when those same groups were tested one at a time. (Id. at 2659-60.) Dr. Bahntge found normal

muscle tone and no involuntary movements. (Id. at 2660.) He noted Toennies used a “four wheeled

walker with handbrakes” to keep herself from falling. (Id.) Toennies’s responses to questions regarding

orientation time were “nearly all near misses.”       (Id.)   Toennies took “forever to register words for

intermediate recall” and sat and stared “when pressed.” (Id.) Dr. Bahntge concluded: “She has non-

neurologic weakness, and the character of her mental status exam suggests that it is cut of the same cloth.

It is possible that the benztropine she is prescribed and the gabapentin adversely affect memory and

alertness, but if so it is not evident to me from the character of her responses to mental status questions. I

have suggested she continue to follow up with her psychiatrist. I have not scheduled a routine follow up

visit for her at the current time.” (Id.)

        On July 5, 2018, Toennies saw Dr. Yurgionas for complaints of bilateral ankle swelling and pain in

her wrists. (Id. at 2914.) Toennies reported she is “worried that she has a problem with her legs” and felt

they were “very bloated” at the end of the day. (Id.) Toennies told Dr. Yurgionas she only had wrist pain

when twisting the caps off water bottles; it was not present with other wrist movements, nor was it worse

at night. (Id.) On examination, Dr. Yurgionas found no edema of the legs. (Id. at 2915.) Dr. Yurgionas

diagnosed Toennies with tendonitis of the bilateral wrists and gave her wrist braces. (Id. at 2916.) Dr.

Yurgionas provided “reassurance” regarding Toennies’s legs. (Id.)

        On July 30, 2018, Dr. Yurgionas noted Toennies had requested a “Handicapped Placard” and


                                                 9
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 10 of 41. PageID #: 3082




opined that for at least five years, Toennies is unable to walk 200 feet without stopping to rest and cannot

walk without the use of or assistance of a brace, cane, crutch, another person, prosthetic device, wheelchair,

or other assistive device. (Id. at 2745.) Dr. Yurgionas completed the same form on August 21, 2018,

stating it was effective until August 21, 2023. (Id. at 2746.)

        On September 11, 2018, CNP Kershaw completed a Medical Source Statement regarding

Toennies’s mental capacity and opined Toennies had marked limitations in her ability to understand and

learn terms, instructions, or procedures, as well as her ability to sequence multi-step activities. (Id. at

2747-49.) CNP Kershaw further opined Toennies had mild-to-moderate limitations in: interacting with

others; concentration, persistence or pace; and adapting or managing oneself. (Id.) CNP Kershaw noted

Toennies had a seventh-grade education and an undiagnosed learning disability. (Id. at 2749.)

        On September 13, 2018, Toennies returned to Dr. Dvorkin-Wininger for a functional capacity

assessment. (Id. at 2755-56.) Toennies reported she had received her compression stockings and her leg

swelling was better. (Id. at 2756.) Toennies told Dr. Dvorkin-Wininger she used a walker sometimes and

had been having left groin pain after walking, as well as pain with walking. (Id.) Toennies did not have

pain when walking short distances or sitting. (Id.) While Toennies reported continued left arm weakness,

Dr. Dvorkin-Wininger noted there was no etiology for the numbness as all work ups had been negative.

(Id.) On examination, Toennies exhibited a narrow-based gait and could not perform heel-to-toe walking.

(Id. at 2761.)

        Dr. Dvorkin-Wininger opined Toennies had “mild to moderate functional limitations with regard to

her musculoskeletal complaints.” (Id.) Toennies could lift/carry up to 10-15 pounds at the waist level

occasionally. (Id.) Toennies should avoid repetitive stooping or bending, as well as frequent lifting from

the floor. (Id.) Toennies could sit for 30-minute intervals for 4-6 hours per day and stand for a maximum

interval of 30 minutes for a total of 5-6 hours per day. (Id.) Dr. Dvorkin-Wininger further opined Toennies


                                                 10
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 11 of 41. PageID #: 3083




could work at a sedentary level and that her psychiatric disorder was “likely the biggest contribute[r]”

regarding her ability to work. (Id.)

       On September 17, 2018, Dr. Dvorkin-Wininger completed a Medical Source Statement regarding

Toennies’s physical capacity. (Id. at 2767-68.) Dr. Dvorkin-Wininger opined Toennies could lift and/or

carry 5-10 pounds frequently and 15 pounds occasionally. (Id. at 2767.) Her ability to sit, stand, and walk

was not affected by her impairments. (Id.) Toennies could rarely crawl, but she could frequently climb,

balance, stoop, crouch, and kneel. (Id.) Toennies could occasionally reach, push, pull, and perform fine

and gross manipulation. (Id. at 2768.) Dr. Dr. Dvorkin-Wininger stated a walker had been prescribed.

(Id.) Dr. Dr. Dvorkin-Wininger opined Toennies had no environmental restrictions, nor did she need to

alternate between positions at will. (Id.) Dr. Dvorkin-Wininger found Toennies had moderate pain that

would interfere with her concentration, cause her to be off task, and cause absenteeism.               (Id.)

Additionally, Dr. Dvorkin-Wininger found Toennies would require two extra breaks per day. (Id.)

       On November 6, 2018, Toennies saw CNP Kershaw. (Id. at 2859-60.) Toennies reported taking

herself off her medications for a week in October because she felt like she was doing better. (Id. at 2860.)

She became irritable and started snapping at people, so she resumed taking her medications and was no

longer irritable and snapping at others. (Id.) Toennies reported her moods had been “good” and her

anxiety “mostly manageable,” although she was getting panic attacks about once a month. (Id.) Her most

recent panic attack was in October and only lasted for one minute. (Id.) Overall, Toennies felt like she

was “doing ‘actually good.’” (Id.)

       On examination, CNP Kershaw found Toennies had a stable gait, well-groomed, well-nourished

appearance, and good eye contact. (Id. at 2862.) Toennies was oriented times four, had normal language,

attention, and concentration, and had an appropriate fund of knowledge for her age and education. (Id.)

CNP Kershaw found Toennies was alert, calm, and cooperative, and her short and long-term memory was

                                                11
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 12 of 41. PageID #: 3084




intact. (Id.) While her affect was constricted, her mood was euthymic and her judgment and insight fair.

(Id. at 2863.) Toennies demonstrated a spontaneous thought process with thought content that was

appropriate to the circumstances. (Id.)

       On January 6, 2019, Toennies returned to CNP Kershaw and asked to be connected with a therapist.

(Id. at 2866-67.) Toennies reported she had been off her medications for a week because of a scheduled

colonoscopy, but then had an increase in irritability, so she resumed her medications and canceled her

colonoscopy. (Id.) Toennies told CNP Kershaw her energy levels were low and she had poor motivation,

but overall she was doing well as long as she stayed on her medications. (Id.) Toennies reported her

moods are good with her medication and her anxiety “fluctuate[d] due to situation stressors.” (Id.)

       On examination, CNP Kershaw found Toennies had a stable gait, well-groomed, well-nourished

appearance, and good eye contact. (Id. at 2869.) Toennies was oriented times four, had normal language,

attention, and concentration, and had an appropriate fund of knowledge for her age and education. (Id.)

CNP Kershaw found Toennies alert, calm, and cooperative, and her short and long-term memory was

intact. (Id.) While her affect was constricted, her mood was euthymic and her judgment and insight fair.

(Id. at 2869-70.) Toennies demonstrated a spontaneous thought process with thought content that was

appropriate to the circumstances. (Id. at 2870.)

       On January 15, 2019, Toennies underwent a mental health diagnostic assessment at Recovery

Resources. (Id. at 2812.) Toennies endorsed symptoms of depressed mood, insomnia or hypersomnia,

decreased energy, delusions, increased arousal and intrusive thoughts. (Id. at 2814-15.) Toennies also

reported having “an imaginary friend whom she sees periodically.” (Id. at 2816.) On examination,

Miranda Villard, LPC, found Toennies was well-groomed and cooperative, with average eye contact, calm

motor activity, and clear speech. (Id. at 2822.) Toennies exhibited a blocked thought process and flat,

constricted affect. (Id. at 2823.) LPC Villard found impairment of Toennies’s ability to abstract, her

                                                   12
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 13 of 41. PageID #: 3085




intelligence borderline, and her insight/judgment fair. (Id.) LPC Villard noted Toennies’s “report of

positive mood was contradictory throughout session duration” and her “perception of reality appeared to

shift throughout the session duration.” (Id.) Villard diagnosed Toennies with PTSD, major depressive

disorder, recurrent episode, severe with psychosis, and alcohol use disorder, severe, in sustained

remission. (Id. at 2826.)

       On January 23, 2019, Toennies saw Dr. Yurgionas for follow up. (Id. at 2906.) Toennies reported

she had seen her primary care physician at Metro Health for her confusion but wanted Dr. Yurgionas to

check her a1c levels as well as her urine. (Id.) Toennies reported pain in her wrists bilaterally with

twisting caps off water bottles, but not with any other movement, and wore wrist splints/braces. (Id. at

2907.) Dr. Yurgionas’s physical examination revealed normal findings. (Id. at 2908.)

       On January 31, 2019, Toennies returned to Dr. Dvorkin-Wininger for follow up with complaints of

left arm pain. (Id. at 2785.) Toennies described the pain as “persistent” and “throbbing” and was located

mainly in her forearm. (Id. at 2786.) The pain started in her elbow, went down to her wrist, and radiated

to her fingers. (Id.) Dr. Dvorkin-Wininger noted Toennies’s leg swelling had been resolved and that she

used a walker “as needed.” (Id. at 2785.) However, Dr. Dvorkin-Wininger found Toennies was “able to

ambulate without devices and perform activities of daily living at a [sic] independent level.” (Id. at 2786.)

Dr. Dvorkin-Wininger found the same physical examination findings, with the addition of tenderness to

palpation of the left elbow but full range of motion, negative Tinel’s sign, and no redness or swelling.

(Id. at 2791-92.) Dr. Dvorkin-Wininger diagnosed Toennies with left forearm pain possibly related to a

conversion disorder, ordered an x-ray, and prescribed voltaren gel. (Id. at 2793). Toennies told Dr.

Dvorkin-Wininger she was not interested in physical therapy. (Id.) The x-ray of Toennies’s elbow was

normal. (Id. at 2807).

       On February 11, 2019, Toennies returned to CNP Kershaw for follow up and reported she was

                                                13
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 14 of 41. PageID #: 3086




“doing good.” (Id. at 2884-85.) Toennies was trying to find independent housing through CMHA. (Id. at

2885.) Toennies had seen her pain management doctor for left elbow pain, and her doctor prescribed a

topical cream that helped with the pain. (Id.) Toennies reported her moods had been good when she kept

to herself, but she was irritable and anxious when around her ex-husband and son. (Id.) Her energy levels

and motivation were low, but she saw her sister one to two times a month and enjoyed playing games on

her phone/iPad. (Id.) CNP Kershaw found Toennies was well-groomed and well-nourished, and she had

good eye contact. (Id. at 2889.) Toennies was calm, cooperative, and in no acute distress. (Id.) While

her affect was constricted, her mood was euthymic and her judgment and insight fair. (Id.) Toennies

demonstrated spontaneous speech, with normal rate and flow, as well as a logical, organized, and concrete

thought process. (Id.) CNP Kershaw found Toennies had sustained attention/concentration and her recent

and remote memory were within normal limits. (Id.) CNP Kernshaw noted: “Client reports fluctuating

anxiety symptoms due to interpersonal relationship issues with her son/ex and is trying to seek

independent living, otherwise she feels symptoms of mood/anxiety have been relatively stable.” (Id.)

       On February 13, 2019, Toennies saw Dr. Yurgionas for complaints of nausea and feeling hot. (Id.

at 2903-04.) Dr. Yurgionas diagnosed Toennies with hot flashes. (Id. at 2905.)

       On March 14, 2019, Toennies saw Christine Williams, CNP, for medication management and

follow up regarding hypothyroidism and menopausal symptoms. (Id. at 2900.) Toennies reported she had

been compliant in taking her Synthroid but she had dizziness “all the time” since starting it and clonidine a

month ago. (Id.) While Toennies had no syncope, she felt at risk for syncope. (Id.) Toennies told CNP

Williams the dizziness happened only in the shower, and she had been taking baths without any further

problems. (Id.) A physical examination revealed normal range of motion, normal behavior, judgment,

and thought content, flat affect, and good eye contact. (Id. at 2902.) CNP Williams reduced Toennies’s

clonidine dosage to once per day to address her dizziness. (Id.)

                                                14
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 15 of 41. PageID #: 3087




        On March 18, 2019, Toennies saw CNP Kershaw for medication management. (Id. at 2926-27.)

Toennies reported that “everything is working out good.” (Id. at 2927.) She had recently been diagnosed

with hypothyroidism and was feeling good now that she was taking medication for it. (Id.) Toennies told

CNP Kershaw her moods were good, and her energy levels were fair. (Id.) Toennies requested her

gabapentin be increased so she could have an “as needed” dose when her anxiety fluctuated throughout

the day. (Id.) Otherwise, Toennies felt her medication was “‘perfect.’” (Id.)

        On examination, CNP Kershaw found Toennies was well-groomed and well-nourished, and she

had a normal gait and good eye contact. (Id. at 2930.) Toennies was calm, cooperative, and in no acute

distress. (Id.) While her affect was constricted, her mood was euthymic and her judgment and insight

good. (Id.) Toennies demonstrated spontaneous speech, with normal rate and flow, as well as a logical

and organized thought process. (Id.) CNP Kershaw found Toennies had sustained attention/concentration

and her recent and remote memory were within normal limits. (Id.) CNP Kershaw noted Toennies was

“relatively stable.” (Id.)

        On March 28, 2019, Toennies returned to Dr. Dvorkin-Wininger for follow up. (Id. at 2936-37.)

Toennies reported her left arm pain had “mildly improved” since her last visit. (Id. at 2937.) Toennies

described her pain as achy/throbbing in nature and located in her left forearm but extended down through

her wrist and into her fifth digit. (Id.) Toennies rated her pain at a 3/10 but it could be a 7/10 at its worst.

(Id.) Rest improved the pain, while activity worsened it. (Id.) Toennies denied any numbness, tingling,

and motor weakness. (Id.) A physical examination revealed 5/5 muscle strength in the right arm, with

“give way weakness throughout multiple myotomes” in the left arm. (Id. at 2943.) All dermatomes were

intact to pin prick in the arms bilaerally. (Id.) Dr. Dvorkin-Wininger found Toennies was “hyperreflexic

in the biceps, brd, triceps, [and] lower extremities symmetrically.” (Id.) Toennies demonstrated a narrow-

based gait and could not perform heel to toe walking. (Id.) Dr. Dvorkin-Wininger found that while

                                                 15
     Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 16 of 41. PageID #: 3088




Toennies had tenderness to palpation of the left elbow and Cozen’s test was positive, she had full range of

motion and no redness or swelling. (Id.) Tinel’s sign was negative. (Id.) Dr. Dvorkin-Wininger

diagnosed Toennies with left lateral epicondylitis and prescribed a left forearm counter-force band. (Id. at

2944.)

         On April 9, 2019, Toennies attended an occupational therapy appointment for her left elbow pain.

(Id. at 2960). Toennies described her pain as “burning” but “bearable.” (Id. at 2961.) Voltaren gel

improved the pain, and Toennies usually applied it before going to bed. (Id.) Toennies rated her pain as a

2/10. (Id.) Toennies reported difficulty in lifting a gallon of milk and had to use her right hand to vacuum

and load dirty clothes into the washing machine. (Id.) Toennies stated it took her longer to get dressed

and she had been wearing a sports bra because it was easier than reaching behind her back to fasten the

clasp on a typical bra. (Id.) Toennies also reported family members had to help her with chores, emptying

a pot of spaghetti into a strainer, and carrying laundry baskets. (Id.) While Toennies’s elbow pain had

been less severe lately, it was limiting the functional use of her arm. (Id. at 2963.) Kelly Cornachione,

OT, recommended continued OT services to maximize Toennies’s functional outcomes. (Id.)

C.       State Agency Reports

         1.      Mental Impairments

         On July 13, 2018, Sandra Banks, Ph.D., found Toennies had moderate limitations in each area of

the paragraph “B” criteria: understanding, remembering or applying information; interacting with others;

concentrating, persisting or maintaining pace; and adapting or managing oneself. (Id. at 118-19.) Dr.

Banks stated the Psychiatric Review Technique Findings were “an adoption of the PRTF findings from the

ALJ decision dated 09/25/2017 based on AR-98-4.” (Id.at 119.) Those findings included the ability “to

perform simple, routine tasks (unskilled work) with infrequent changes and with no fast pace or high

production quotas.” (Id. at 122.) Toennies could “engage in superficial interaction with others (meaning


                                               16
       Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 17 of 41. PageID #: 3089




of a short duration and for a specific purpose) and can perform low-stress work, meaning no arbitration,

negotiation, responsibility for the safety of others, or supervisory responsibility.” (Id.)

         On October 17, 2018, Cynthia Waggoner, Psy.D., affirmed the findings of Dr. Banks. (Id. at 136-

37, 141-42).

         2.        Physical Impairments

         On July 13, 2018, Anton Freihofner, M.D., found Toennies capable of light work with additional

limitations. (Id. at 120-22.) Dr. Freihofner stated the RFC was “an adoption of the RFC findings from the

ALJ decision dated 09/25/2017 based on AR-98-4.” (Id. at 122.) Those findings included the ability to

“lift and carry 20 pounds occasionally and 10 pounds frequently,” stand, walk, and sit for six hours of an

eight-hour workday, and “unlimited pushing and pulling, other than as shown for lifting and carrying.”

(Id.) Toennies could occasionally climb ramps and stairs, but never ladders, ropes, or scaffolds. (Id.) She

could occasionally stoop, kneel, crouch, and crawl. (Id.) She could occasionally reach and frequently

handle and finger with her left upper extremity. (Id.)

         On October 18, 2018, Gary Hinzman, M.D., affirmed the findings of Dr. Freihofner. (Id. at 139-

41.)

D.       Hearing Testimony

          During the May 29, 2019 hearing, Toennies testified to the following:

          •   She stays “here and there,” between friends and family. (Id. at 51.) Twice a month,
              she stays with her son and his father. (Id.) She mostly stays at her sister’s house.
              (Id. at 52.) When she stays with her sister or her son and his father, she does not help
              with any chores around the house. (Id.) When she stays with other friends and
              family, she “may try to do the dishes for as long as [she] can stand.” (Id.)

          •   She is unable to bathe and dress herself. (Id.) When she stays with a girlfriend, her
              girlfriend helps her by fastening her bra in the back. (Id.) She can put on her pants
              and shirt by herself. (Id.) She is unable to bathe herself. (Id. at 53.) Her girlfriend
              helps her by giving her a sponge bath. (Id.) When she stays with her sister, she does
              not bathe. (Id.) When she stays with her son and his father, his father will help her
              by giving her a sponge bath and helping her in and out of the shower. (Id.)


                                                  17
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 18 of 41. PageID #: 3090




       •   She can get herself a bowl of cereal or make herself a sandwich if she is hungry. (Id.)
           She can also use the microwave if she needs it. (Id. at 53-54.)

       •   She does not do her own laundry. (Id. at 54.) Depending on where she stays, her son
           or her sister does it for her. (Id.) She tries to fold the laundry when it is dry. (Id.)

       •   She does not drive and has never driven. (Id.) She uses a handicap placard for
           whoever’s car she rides in to get places. (Id.) She does use public transportation.
           (Id.) She came to the hearing by herself. (Id.)

       •   She enjoys going on Facebook and plays games on her phone. (Id. at 54-55.) She
           does not read books, magazines, or anything on the internet. (Id. at 55.) She does not
           watch television or listen to music. (Id.) She does not get any kind of regular
           exercise. (Id.)

       •   She underwent physical therapy for her left arm. (Id.)

       •   She brought a walker with wheels and a seat to the hearing. (Id. at 59.) She could
           not remember which doctor prescribed the walker, but it was first ordered by Metro
           Health. (Id. at 59-60.) She continues to use the walker on and off. (Id.) She does
           not use the walker inside but uses it when she goes out. (Id.) She holds onto the
           walls inside. (Id.)

       •   She had been approved for CMHA housing, but it was too far for her since she does
           not drive. (Id.) It was too far for her to get to her doctor’s appointments. (Id.)

       •   Her physical condition has not changed since September 2017. (Id. at 61.) The
           walker was not new since 2017. (Id.) She has had the walker for five years. (Id. at
           61-62.) Her mental health has gotten worse since 2017. (Id. at 62.) She has more
           problems than she used to, and she used to remember more things. (Id.) When
           speaking to people she stops and does not remember what she was saying. (Id.) She
           remembers things that happened long ago, but not recent things. (Id.)

       •   She developed tennis elbow since 2017. (Id. at 63.) Her doctors had her undergo
           physical therapy and do arm exercises. (Id.) Her use of the walker has remained the
           same since 2017. (Id. at 64.) She is still undergoing mental health treatment. (Id. at
           65.) Even sober, she is still having mental health symptoms. (Id. at 66.)

       •   She can stand at the sink for ten minutes before her lower back and legs start to hurt.
           (Id.) She can walk for fifteen minutes with her walker before needing to stop and
           rest. (Id.) She can button things, but it hurts her hands to cut up food. (Id. at 67.)
           She does not have problems writing. (Id. at 68.) She can pick up a coin off the table
           and turn a doorknob, but it hurts to open a heavy door. (Id. at 68.) She has difficulty
           reaching behind her back to fasten her bra. (Id.)

       The VE testified Toennies had past work as a cashier checker. (Id. at 70.) The ALJ then posed the

following hypothetical question:

                                               18
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 19 of 41. PageID #: 3091




                  First off, I would like you to consider a person with the same age,
                  education and past work as the claimant who is able to occasionally lift
                  and carry 20 pounds, and frequently lift and carry 10 pounds.

                  This individual can stand and walk six hours of an eight hour workday.
                  And can sit for six hours of an eight hour workday. The individual can
                  perform occasional pushing and pulling with the left upper extremity.

                  The individual can occasionally climb ramps and stairs, but never climb
                  ladders, ropes or scaffolds. They can occasionally stoop, kneel, crouch and
                  crawl. Can perform occasional reaching with the left upper extremity, and
                  frequent handling and fingering with the left upper extremity.

                  This individual can perform simple, routine tasks consistent with unskilled
                  work, with infrequent change and with no fast pace or high production
                  quotas. This individual can engage in superficial interaction with others.

                  And by superficial, I mean of a short duration for a specific purpose. And
                  finally can perform low stress work meaning no arbitration, negotiation,
                  responsibility for the safety of others and or supervisory responsibility.

                  First off, given such a hypothetical individual, would this hypothetical
                  individual be able to perform the claimant's past work as those
                  occupations are either generally and or actually performed?

(Id. at 70-71.)

        The VE testified the hypothetical individual would not be able to perform Toennies’s past work as

a cashier checker. (Id. at 71.) The VE further testified the hypothetical individual would also be able to

perform other representative jobs in the economy, such as tanning salon attendant and parking lot

attendant. (Id. at 72.)

        The ALJ modified the hypothetical by adding the hypothetical individual would require two extra

15-minute breaks per day. (Id. at 73.) The VE testified there would be no jobs. (Id.) The ALJ removed

that limitation and replaced it with the limitation that the hypothetical individual would be absent from

work two or more times per month. (Id.) The VE again testified there would be no jobs. (Id.)

        The ALJ modified the original hypothetical as follows: “I’m going to change lifting and carrying to

occasionally lift and carry 15 pounds, and frequently lift and carry five to 10 pounds. Given that change


                                                  19
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 20 of 41. PageID #: 3092




would that hypothetical individual be able to do the claimant’s past work as those occupations are either

generally and or actually performed?” (Id. at 74.) The VE testified past work had already been ruled out.

(Id.) The ALJ asked if the two representative jobs the VE identified would still be available. (Id.) The

VE testified, “At least when I looked at them, they’ve not exceeded -- . . . – a 15 pounds reach, or lift. I’m

sorry.” (Id.)

       The ALJ modified the hypothetical again to limit the hypothetical individual to occasional

handling and fingering with the left upper extremity. (Id.) The VE testified the hypothetical individual

could not perform the two representative jobs identified, and also there would be no jobs for that

hypothetical individual. (Id.)

                            III.    STANDARD FOR DISABILITY

       A disabled claimant may be entitled to receive SSI benefits. 20 C.F.R. § 416.905; Kirk v. Sec’y of

Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). To receive SSI benefits, a claimant must meet

certain income and resource limitations. 20 C.F.R. §§ 416.1100 and 416.1201.

       The Commissioner reaches a determination as to whether a claimant is disabled by way of a five-

stage process. 20 C.F.R. § 416.920(a)(4). See also Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th

Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First, the claimant must demonstrate

that she is not currently engaged in “substantial gainful activity” at the time of the disability application.

20 C.F.R. § 416.920(b). Second, the claimant must show that she suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. § 416.920(c). A “severe impairment” is one that

“significantly limits . . . physical or mental ability to do basic work activities.” Abbot, 905 F.2d at 923.

Third, if the claimant is not performing substantial gainful activity, has a severe impairment that is

expected to last for at least twelve months, and the impairment, or combination of impairments, meets or

medically equals a required listing under 20 CFR Part 404, Subpart P, Appendix 1, the claimant is


                                                20
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 21 of 41. PageID #: 3093




presumed to be disabled regardless of age, education, or work experience. See 20 C.F.R. § 416.920(d).

Fourth, if the claimant’s impairment or combination of impairments does not prevent her from doing her

past relevant work, the claimant is not disabled. 20 C.F.R. § 416.920(e)-(f). For the fifth and final step,

even if the claimant’s impairment does prevent her from doing her past relevant work, if other work exists

in the national economy that the claimant can perform, the claimant is not disabled.           20 C.F.R. §

416.920(g).

                  IV.    SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1. The claimant has not engaged in substantial gainful activity since May 22, 2018, the
          application date (20 CFR 416.971 et seq.).

       2. The claimant has the following severe impairments: osteoarthritis (OA) of the cervical
          spine, lumbar facet arthropathy, right knee patella tendonitis, left rotator cuff
          arthropathy, left elbow lateral epicondylitis, left small finger tendon repair, major
          depressive disorder (MDD), posttraumatic stress disorder (PTSD), dependent
          personality disorder, borderline intellectual functioning (BIF) (20 CFR 416.920(c)).

       3. The claimant does not have an impairment of combination of impairments that meets
          or medically equals the severity of one of the listed impairments in 20 CFR Part 404,
          Subpart P, Appendix I (20 CFR 416.920(d), 416.925 and 416.926).

       4. After careful consideration of the entire record, the undersigned finds that the claimant
          has the residual functional capacity to perform light work as defined in 20 CFR
          416.967(b) with the following limitations: she is able to occasionally lift and carry 15
          pounds and frequently lift and carry 5 to 10 pounds. She is able to stand and walk 6
          hours of an eight-hour workday. She is able to sit for 6 hours of an 8-hour workday.
          She can occasionally push and pull with the left upper extremity. She can
          occasionally climb ramps and stairs. She can never climb ladders, ropes, and
          scaffolds. She can occasionally balance, stoop, kneel, crouch, and crawl. She can
          occasionally reach with the left upper extremity. She can frequently handle and
          finger with the left upper extremity. She can perform simple routine tasks (unskilled
          work) with infrequent changes and with no fast pace or high production quotas. She
          can engage in superficial interactions with others (meaning of a short duration for a
          specific purpose) and can perform low-stress work meaning no arbitration,
          negotiation, responsibility for the safety of others or supervisory responsibility.

       5. The claimant is unable to perform any past relevant work (20 CFR 416.965).



                                               21
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 22 of 41. PageID #: 3094




        6. The claimant was born on November **, 1968 and was 49 years old, which is defined
           as an individual closely approaching advanced age, on the date the application was
           filed (20 CFR 416.963).

        7. The claimant has a limited education and is able to communicate in English (20 CFR
           416.964).

        8. Transferability of job skills is not material to the determination of disability because
           using the Medical-Vocational Rules as a framework supports a finding that the
           claimant is “not disabled,” whether or not the claimant has transferable job skills (See
           SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

       9. Considering the claimant’s age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy that
          the claimant can perform (20 CFR 416.969 and 416.969a).

       10. The claimant has not been under a disability, as defined in the Social Security Act,
           since May 22, 2018, the date the application was filed (20 CFR 416.920(g)).

(Tr. 14-23.)

                               V.     STANDARD OF REVIEW

        “The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011).

Specifically, this Court’s review is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards. See Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir.

2009). Substantial evidence has been defined as “‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y

of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings

are supported by substantial evidence, the Court does not review the evidence de novo, make credibility

determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989).


                                                22
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 23 of 41. PageID #: 3095




       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not subject

to reversal, however, merely because there exists in the record substantial evidence to support a different

conclusion. Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir.2001) (citing Mullen v. Bowen, 800 F.2d 535,

545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999) (“Even if

the evidence could also support another conclusion, the decision of the Administrative Law Judge must

stand if the evidence could reasonably support the conclusion reached.”). This is so because there is a

“zone of choice” within which the Commissioner can act, without the fear of court interference. Mullen,

800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the

Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g., White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a

decision of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence in the

record to support the decision, [where] the reasons given by the trier of fact do not build an accurate and

logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.1996); accord Shrader v. Astrue, 2012

WL 5383120 (E.D. Mich. Nov. 1, 2012) (“If relevant evidence is not mentioned, the Court cannot

determine if it was discounted or merely overlooked.”); McHugh v. Astrue, 2011 WL 6130824 (S.D. Ohio




                                                 23
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 24 of 41. PageID #: 3096




Nov. 15, 2011); Gilliam v. Astrue, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010

WL 2929562 (N.D. Ohio July 9, 2010).

                                        VI. ANALYSIS

A. Treatment of Treating Physician and Nurse’s Opinions

        Toennies argues the ALJ erred in “only partially adopting” the September 13, 2018 and September

17, 2018 opinions of Dr. Dvorkin-Wininger, as well as rejecting CNP Kershaw’s September 13, 2018

opinion. (Doc. No. 14 at 12, 16.) With respect to Dr. Dvorkin-Wininger’s opinions, Toennies asserts the

ALJ “erroneously failed to consider in depth the factors set forth in 20 CFR 404.1520©), [sic], or to set

forth good reasons for his selective parsing of the treating psychiatrist’s opinion.” (Id. at 13.) With

respect to CNP Kershaw’s opinion, Toennies asserts “the ALJ’s factually incorrect and perfunctory

assessment of CNP Kershaw’s opinions” require reversal or remand. (Id. at 17.)

        The Commissioner responds the ALJ reasonably evaluated all medical opinions and properly

weighed the evidence. (Doc. No 16 at 7, 9.) As a result, substantial evidence supports the ALJ’s decision.

(Id. at 9.)

        As Toennies applied for SSI in May 2018, the new regulations governing the consideration and

articulation of medical opinions and prior administrative medical findings (20 C.F.R. § 416.920c) apply.

Under the new regulations, the Commissioner will not “defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical findings, including

those from your medical sources.” 20 C.F.R. § 416.920c(a). Rather, the Commissioner shall “evaluate

the persuasiveness” of all medical opinions and prior administrative medical findings using the factors set

forth in the regulations: (1) supportability; (2) consistency; (3) relationship with the claimant, including

length of the treatment relationship, frequency of examinations, purpose of the treatment relationship,

extent of the treatment relationship, and examining relationship; (4) specialization; and (5) other factors,



                                                24
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 25 of 41. PageID #: 3097




including but not limited to evidence showing a medical source has familiarity with the other evidence in

the claim or an understanding of the agency’s disability program’s policies and evidentiary requirements.

20 C.F.R. §§ 416.920c(a), (c)(1)-(5). However, supportability and consistency are the most important

factors. 20 C.F.R. §§ 416.920c(a), 404.920(b)(2).

       The new regulations also changed the articulation required by ALJs in their consideration of

medical opinions. The new articulation requirements are as follows:

              (1) Source-level articulation. Because many claims have voluminous case
              records containing many types of evidence from different sources, it is not
              administratively feasible for us to articulate in each determination or
              decision how we considered all of the factors for all of the medical
              opinions and prior administrative medical findings in your case record.
              Instead, when a medical source provides multiple medical opinion(s) or
              prior administrative medical finding(s), we will articulate how we
              considered the medical opinions or prior administrative medical findings
              from that medical source together in a single analysis using the factors
              listed in paragraphs (c)(1) through (c)(5) of this section, as appropriate.
              We are not required to articulate how we considered each medical opinion
              or prior administrative medical finding from one medical source
              individually.

              (2) Most important factors. The factors of supportability (paragraph (c)(1)
              of this section) and consistency (paragraph (c)(2) of this section) are the
              most important factors we consider when we determine how persuasive
              we find a medical source’s medical opinions or prior administrative
              medical findings to be. Therefore, we will explain how we considered the
              supportability and consistency factors for a medical source’s medical
              opinions or prior administrative medical findings in your determination or
              decision. We may, but are not required to, explain how we considered the
              factors in paragraphs (c)(3) through (c)(5) of this section, as appropriate,
              when we articulate how we consider medical opinions and prior
              administrative medical findings in your case record.

              (3) Equally persuasive medical opinions or prior administrative medical
              findings about the same issue. When we find that two or more medical
              opinions or prior administrative medical findings about the same issue are
              both equally well-supported (paragraph (c)(1) of this section) and
              consistent with the record (paragraph (c)(2) of this section) but are not
              exactly the same, we will articulate how we considered the other most
              persuasive factors in paragraphs (c)(3) through (c)(5) of this section for
              those medical opinions or prior administrative medical findings in your
              determination or decision.

                                              25
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 26 of 41. PageID #: 3098




20 C.F.R. § 416.920c(b)(1)-(3).

       “Although the regulations eliminate the ‘physician hierarchy,’ deference to specific medical

opinions, and assigning ‘weight’ to a medical opinion, the ALJ must still ‘articulate how [he/she]

considered the medical opinions’ and ‘how persuasive [he/she] find[s] all of the medical opinions.’” Ryan

L.F. v. Comm’r of Soc. Sec., No. 6:18-cv-01958-BR, 2019 WL 6468560, at *4 (D. Ore. Dec. 2, 2019)

(quoting 20 C.F.R. §§ 404.1520c(a) and (b)(1), 416.920c(a) and (b)(1)). A reviewing court “evaluates

whether the ALJ properly considered the factors as set forth in the regulations to determine the

persuasiveness of a medical opinion.” Id.

               1.     Dr. Dvorkin-Wininger’s Opinions

       Toennies argues the ALJ erred in finding Dr. Dvorkin-Wininger’s September 2018 opinions only

“somewhat persuasive” because “the ALJ bases her opinion on the perfunctory statement that ‘the

physical examinations, diagnostic tests, and treatment history do not support more physical limitations

than those provided in the RFC’ – without citing to any specific evidence to discredit Dr. Dvorkin-

Winingers [sic] opinion.” (Doc. No. 14 at 14-15) (citation omitted). Toennies further argues the ALJ

misstated the evidence when she found “‘the claimant herself testified that her physical conditions

remained the same since the prior hearing and had not changed.’” (Id.) (citation omitted). Therefore,

Toennies asserts the ALJ’s analysis of Dr. Dvorkin-Wininger’s opinion is in error and unsupported by the

evidentiary record. (Id.)

       The Commissioner responds the ALJ adopted Dr. Dvorkin-Wininger’s lifting limitations and

provided even greater restrictions on Toennies’s ability to sit, stand, and walk than Dr. Dvorkin-Wininger.

(Doc. No. 16 at 9-10.) The Commissioner argues the RFC “only broke from Dr. Dvorkin-WIninger in

three meaningful ways: (1) the ALJ did not provide a sit-stand option, (2) the ALJ did not allow additional

unscheduled breaks, and (3) the ALJ made no provision for absenteeism.” (Id. at 10) (citation omitted).



                                               26
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 27 of 41. PageID #: 3099




The Commissioner contends the ALJ provided valid reasons for not adopting those limitations, and, when

read as a whole, the ALJ’s decision “gives a clear indication of the supportability and consistency of Dr.

Dvorkin-Wininger’s opinion.” (Id. at 11.) The Commissioner maintains Toennies testified her physical

conditions had stayed the same, but regardless the ALJ crafted a more restrictive RFC than the state

agency physicians and even portions of Dr. Dvorkin-Wininger’s opinion. (Id. at 12.) And as the ALJ

gave other “valid reasons for discounting Dr. Dvorkin-Wininger’s opinion, any error was harmless.” (Id.)

       The ALJ’s decision contains the following discussion of the record medical evidence relating to

Toennies’s physical limitations:

               The objective medical evidence of record is inconsistent with the
               claimant’s subjective allegations of pain and limitation. The claimant has a
               history of physical impairments; however, examinations and diagnostic
               tests of record have remained largely unremarkable. For example, prior
               records dated May 2017 note the claimant demonstrated normal gait and
               musculoskeletal findings, including normal strength and muscle tone
               (B1F/28). Views of the claimant’s shoulder obtained at that time showed
               rotator cuff tendinopathy, but no evidence of acute fracture or dislocation
               (B3F/2). On examination in July 2017, the claimant complained of
               shoulder girdle pain, but maintained 5/5 motor functioning in the bilateral
               upper and lower extremities (Id. at 4, B5F). She maintained intact
               sensation to light touch in the bilateral upper extremities excluding the left
               5th digit (Id.). She was hyperreflexic in the biceps, brd, triceps, and lower
               extremities symmetrically (Id.). She displayed positive Hoffmans
               bilaterally, but negative babinski and clonus (Id.). She exhibited
               tenderness to cervical palpation, upper trap, and greater tuberosity and the
               left shoulder was with scapular substitution, positive Hawkins, Neers, and
               empty can (Id.). Views of the cervical spine obtained at that time showed
               mild to moderate degenerative changes from C4-6, slight retrolisthesis of
               C2 over C3 and C3 over C4 secondary to spondylosis, with no evidence of
               compression or malalignment (Id.at 8). She was continued on ibuprofen,
               Tylenol, and physical therapy (Id. at 5).

               Further, subsequent views of the cervical spine obtained in September
               2017 showed only mild degenerative changes with no significant changes
               from the prior study (Id. at 92). She complained of continued pain;
               however, examination findings in December 2017 were essentially
               unchanged (Id. at 96, B4F, B5F; see also B4F/37 for similar findings in
               February 2018).



                                                27
Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 28 of 41. PageID #: 3100




         In May 2018, the claimant presented with complaints of back pain,
         fatigue, and lower extremity swelling (B9F/5). Despite her complaints, she
         appeared in no distress on examination and exhibited no edema (Id.at 6).
         Neurological functioning remained intact and no musculoskeletal
         abnormalities were documented (Id.). The remainder of the examination,
         including cardiovascular functioning, was negative as well (Id.). The next
         month, the claimant reported neck pain, shoulder pain, and left arm
         numbness (B11F/6, B12F). Prior EMG findings were reviewed, which
         showed a cervical radicular process with no evidence of left median
         neuropathy (Id.). On examination, the claimant again appeared in no acute
         distress and was described as alert and appropriate (Id. at 11). She
         maintained 5/5 strength in the right upper extremity with giveway
         weakness noted in the left upper extremity (Id.). Her dermatomes were
         numb to light touch in the left upper extremity as compared to the right
         (Id.). She was hyperreflexic in the biceps, brd, triceps, and lower
         extremities symmetrically with positive Hoffmans sign bilaterally and
         negative Babinski and clonus (Id. at 12). Her gait was narrow based, but
         otherwise negative (Id.). She displayed 1+ pitting edema (Id.). She was
         continued with conservative treatment (Id., 13; see also B13F/945 for
         similar findings in July 2018).

         The claimant returned in September 2018 with continued complaints of
         left arm numbness; yet, it was observed there was no etiology and all
         workup had been negative (B20F/6, B22F). The claimant also reported
         using a walker “sometimes” (Id.). Examination findings were largely
         unchanged (Id.at 11; see also B23F/19, for example, for similar findings in
         January 2019). It was opined the claimant had only mild to moderate
         functional limitations with regard to her musculoskeletal complaints (Id.).
         In March 2019, it was observed the claimant likely had lateral
         epicondylitis in the left arm/elbow; however, while she displayed
         tenderness to palpation in the left elbow, she maintained 5/5 strength and
         full range of motion (B27F/19).

         Furthermore, the claimant has not required surgical intervention, nor has
         she pursued consistent physical therapy, required the use of a TENs unit,
         epidural steroid injections, or any other treatment modality commonly
         seen with disabling impairments. She has reported using a rollator walker,
         but indicated she used it only intermittently (B23F/7, 11, for example). In
         January 2019, for example, it was noted the claimant could ambulate
         without assistive devices and complete activities of daily living
         independently (Id.at 8, B22F). Therefore, given the signs and findings on
         examinations, diagnostic tests, and conservative treatment, the
         undersigned finds the claimant remains capable of performing a reduced
         range of light work, as detailed in the above RFC assessment. The postural
         and manipulative limitations provided adequately address the claimant’s
         continued complaints of pain and limitation.


                                         28
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 29 of 41. PageID #: 3101




(Id. at 18-19.)

        The ALJ evaluated the medical opinions of the state agency physicians, as well as Dr. Dvorkin-

Wininger, as follows:

                  The undersigned finds the State agency physical assessments dated July
                  13, 2008 and October 18, 2018, which adopted the prior findings to be
                  persuasive (B3A, B5A); however, the undersigned has reduced the lifting
                  and carrying to 15 pounds occasionally and 5-10 pounds frequently and
                  added occasional push/pull with the left upper extremity to account for the
                  claimant’s left elbow lateral epicondylitis.

                  ***

                  The undersigned finds the opinion of Yevegenita Dvorkin Wininger dated
                  September 17, 2018 to be somewhat persuasive (B21F; see also B20F).
                  Dr. Wininger opined the claimant could occasionally lift 15 pounds and
                  frequently lift 5 to 10 pounds, noting the claimant had difficulty with 15
                  pounds during her examination, but was able to lift it. Dr. Wininger found
                  no standing/walking impairment and no sitting impairment, but opined the
                  claimant could frequently climb, balance, stoop, crouch, and kneel, rarely
                  crawl, occasionally reach, push/pull, and perform fine and gross
                  manipulation. Dr. Wininger did not provide environmental restrictions and
                  did not find she would need to alternate positions. Dr. Wininger opined
                  moderate pain interferes with the claimant’s concentration, would take her
                  off task, and cause absenteeism. He did not find the claimant would need
                  to elevate her legs. He opined she would need extra breaks two times per
                  day. The undersigned has reduced the claimant’s lifting and carrying
                  abilities to 15 pounds occasionally and 5 to 10 pounds frequently and
                  added a restriction for occasional push/pull with the left upper extremity.
                  The undersigned finds the physical examinations, diagnostic tests, and
                  treatment history do not support more physical limitations than those
                  provided in the above RFC and notes the claimant herself testified that
                  her physical condition remained the same since the prior hearing and
                  had not changed.

(Id. at 21-22.)

        Supportability and consistency are the most important factors under the new regulations for

evaluating medical source opinions. 20 C.F.R. §§ 416.920c(a), 404.920(b)(2). While the ALJ did not use

the term “consistency” in her evaluation of Dr. Dvorkin-Wininger’s opinion, it is clear the ALJ found

some of Dr. Dvorkin-Wininger’s limitations unsupported by, and inconsistent with, the objective medical


                                                  29
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 30 of 41. PageID #: 3102




evidence. The Court agrees with the Commissioner that in reading the opinion as a whole, the ALJ

identified examination findings, imaging results, and Toennies’s own statements that undercut some of the

limitations opined by Dr. Dvorkin-Wininger. See Malone v. Comm’r of Soc. Sec., No. 1:10CV837, 2011

WL 5520292, at *2 (N.D. Ohio Nov. 10, 2011) (“However, the Government is correct that [the] Sixth

Circuit has repeatedly emphasized the need to review the ALJ’s decision as a whole.”) (citing Kornecky v.

Comm’r, 167 F. App’x 496, 508 (6th Cir. 2006)).

          As for Toennies’s contention that the ALJ misstated her testimony, the hearing transcript shows

the following exchange between her and the ALJ:

             Q          . . . Would you say since that time, September, 2017, that your
                 physical and or – well, let’s start with physical. That your physical
                 problems have stayed the same, gotten worse, or gotten better?

             A I’d say they’ve gotten – they’ve stayed the same.

             Q How so?

             A They – I haven’t changed any what – as far the lifting or the walking or
               the – the lifting, the walking or the – I’m sorry, I lost my train of thought.

(Tr. 61.) It is true that later, in response to a question from her attorney, Toennies testified her physical

condition had changed since 2017, as she now had tennis elbow and leg swelling. (Id. at 63.) But the ALJ

found Toennies’s left elbow lateral epicondylitis a severe impairment and reduced the lifting and carrying

limitations opined by the state agency reviewing physicians to account for this impairment. (Id. at 14, 21.)

The ALJ also discussed examination findings of both no edema and edema in her RFC analysis. (Id. at

18-19.)

          It is the ALJ’s job to weight the evidence and resolve conflicts, and she did so here. While

Toennies would weigh the evidence differently, it is not for the Court to do so on appeal. Toennies points

to no contrary lines of evidence the ALJ ignored or overlooked. (Doc. No. 14 at 12-15.) Nor does she

challenge the weight assigned to the state agency reviewing physicians’ opinions. (Id.) “This Court has


                                                 30
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 31 of 41. PageID #: 3103




followed the Sixth Circuit and reviewed the ALJ’s decision as a whole.” Malone, 2011 WL 5520292, at

*2. A perfect opinion is not required. Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“No

principle of administrative law or common sense requires us to remand a case in quest of

a perfect opinion unless there is reason to believe that the remand might lead to a different result.”)

(citations omitted); see also NLRB v. Wyman–Gordon Co., 394 U.S. 759, 766 n.6, 89 S.Ct. 1426, 22

L.Ed.2d 709 (1969) (when “remand would be an idle and useless formality,” courts are not required to

“convert judicial review of agency action into a ping-pong game.”).

          There is no error in the ALJ’s assessment of Dr. Dvorkin-Wininger’s opinions.

                 2.     CNP Kershaw’s Opinion

          Toennies argues the ALJ’s determination that CNP Kershaw’s September 2018 opinion was

unpersuasive was error, as CNPs are acceptable medical sources under the new regulations, the ALJ

incorrectly stated the length of the treatment relationship, and her citation of one patient note showing

improvement and stating CNP Kershaw completed a “check the box” form “is nothing but a perfunctory

assessment that does not take into account the typical waxing and waning of symptoms.” (Doc. No. 14 at

16-17.)

          The Commissioner responds that Toennies’s arguments “do not show the ALJ’s decision [] lack[s]

substantial evidence.” (Doc. No. 16 at 12.) The ALJ gave valid reasons for the weight assigned to CNP

Kershaw’s opinion, and therefore, substantial evidence supports the ALJ’s decision. (Id. at 13.)

          The ALJ’s decision contains the following discussion of the record medical evidence relating to

Toennies’s mental limitations:

                 As for the claimant’s mental impairments, the record supports a finding of
                 no more than moderate mental limitation. Prior records dated April 2017
                 note the claimant presented to the hospital with complaints of suicidal
                 ideation, depression, and hallucinations (B1F/4, B2F). Of note, she
                 reported she was recently started on Wellbutrin, but indicated she stopped
                 taking the medication because “she didn’t like the way the medications

                                                 31
Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 32 of 41. PageID #: 3104




         [were] making her feel” (Id.at 5). She was admitted for MDD and was
         noted to have a history of PTSD and borderline personality, but after only
         a couple of days, the claimant acknowledged she felt better (Id. at 19). In
         fact, she admitted the hallucinations she was experiencing prior to
         admission were relieved with medications (Id.). She also reported
         improvement in her anxiety and mood and “overall feels improved” (Id.;
         see also Id. at 21 for similar reports). Similarly, the next month, the
         claimant appeared alert and oriented on examination with pleasant mood
         and denied any auditory or visual hallucinations (Id.at 26). She again
         verbalized mood and symptom improvement since being admitted and was
         ultimately discharged (Id., 27). On mental status examination, the claimant
         exhibited appropriate and engaged behavior and intact orientation (Id.at
         28). Her speech/language was within normal limits and her mood/affect
         was appropriate, euthymic, and hopeful (Id.). Her thought form and
         content were coherent and her insight and judgment were fair (Id.). Her
         memory/cognition was intact and her psychomotor activity was normal
         (Id.).

         The claimant underwent continued treatment for MDD, PTSD, and
         personality disorder (B6F, B16F, B24F, for example). Subsequent
         psychiatric examination findings dated May 2018 note the claimant
         exhibited normal mood and affect (B8F/11). She complained of lack of
         concentration and memory loss (Id.at 13); yet, additional examination
         findings showed the claimant’s posture, behavior, mood, and affect were
         all within normal limits (Id. at 16). Her orientation, judgment, insight, and
         memory were also within normal limits, as were her attention,
         concentration, and thought content (Id.). Her insight and judgment were
         fair (Id.). Of note, following her examination, the examiner observed,
         “While I agree that Pam has emotional and cognitive disabilities, I believe
         that Pam exaggerates her symptoms at times” (Id.). Additional records
         also note MRI findings of the claimant’s brain were negative, despite her
         complaints of memory loss (B11F/9, B13F/948, for example).

         By January 2019, the claimant admitted her overall health was “good”
         (B24F/3). She reported taking psychiatric medications without issue (Id.).
         She relayed her history of MDD and suicidal ideation, but reported, “now
         I’m fine, nothing is worth dying for,” indicative of improvement in her
         mental functioning (Id. at 7). Similarly, the following month, the claimant
         acknowledged she was “doing good” (B25F/7). She reported trying to find
         independent housing and taking medications as prescribed (Id.). She
         described her mood as “good” aside from when around her son and ex
         (Id.). She noted her sleep, appetite, and energy were unremarkable (Id.).
         The claimant also reported spending time with her sister and enjoying
         playing games on her phone/iPad (Id.). She denied hallucinations,
         delusions, and paranoia (Id.). It was noted, “Overall, client states she is
         doing good” (Id.). Mental status examination found the claimant well
         groomed, well nourished, dressed appropriately, with good eye contact,

                                          32
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 33 of 41. PageID #: 3105




               and in no acute distress (Id. at 11). Her behavior was cooperative and calm
               (Id.). She remained properly oriented with normal speech and logical,
               organized, and concrete thought process with no evidence of paranoia or
               delusions (Id.). There was no evidence of suicidal/homicidal ideations
               (Id.). Her mood was euthymic (Id.). Her attention and concentration were
               sustained and her recent and remote memory were within normal limits,
               while her insight and judgment were fair (Id.). The claimant was
               ultimately found to be “relatively stable” (Id.). She “reports fluctuating
               anxiety symptoms due to interpersonal relationship issues with her son/ex
               and is trying to seek independent living, otherwise she feels symptoms of
               mood/anxiety have been relatively stable” (Id.).

               Moreover, in March 2019, the claimant reported, “everything is working
               out good” (B27F/3). She reported continued sobriety with good moods
               and again acknowledged improvement in mental functioning with
               medications (Id.). Mental status examination was unchanged (Id.at 6).
               Indeed, the claimant has not required recent psychiatric hospitalization,
               and instead has reported improvement in her mental functioning with
               conservative (medication) treatment. Thus, considering the signs and
               findings on examination and the claimant’s own reports of functioning, the
               undersigned finds no more than moderate mental limitation, as reflected in
               the above RFC assessment.

(Tr. 19-20.)

       The ALJ evaluated the medical opinions of the state agency reviewing sources, as well as CNP

Kershaw, as follows:

               The undersigned finds the State agency mental assessments dated July 13,
               2008 and October 17, 2018, which adopted the prior findings that the
               claimant was limited to simple routine tasks (unskilled work) and had the
               moderate mental limitations provided above (B3A, B5A) to be persuasive,
               as such findings appear based on and consistent with the medical evidence
               of record, including the claimant’s own reports of functioning.

               The undersigned finds the opinion of Lindsey Kershaw, CNP, dated
               September 11, 2018 to be unpersuasive (B19F). She opined the claimant
               had marked limitations in understanding and learning terms/instructions or
               procedures and sequencing multi-step activities. She diagnosed MDD
               recurrent episode with psychosis, PTSD, and reported history of
               borderline personality disorder, which she opined caused impairment with
               the claimant’s ability to get along with others. She added the claimant had
               a 7th grade education with an undiagnosed learning disability. Ms.
               Kershaw completed a check-the-box type of form and failed to provide a
               specific function- by-function analysis of the claimant’s mental abilities.
               She also appears to have provided care for the claimant only from June

                                               33
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 34 of 41. PageID #: 3106




                 2017 to September 2018. Her assessment appears somewhat extreme in
                 light of the medical evidence as a whole, including subsequent treatment
                 records and the claimant’s own reports of improvement in functioning
                 with medications (B27F/3, for example).

(Id. at 21.)

          Again, supportability and consistency are the most important factors under the new regulations for

evaluating medical source opinions. 20 C.F.R. §§ 416.920c(a), 404.920(b)(2). While the ALJ incorrectly

stated the length of the treating relationship, it is clear from the ALJ’s opinion as a whole that the ALJ

found CNP Kershaw’s opinion to be inconsistent with, and unsupported by, the medical evidence in the

record.

          Again, it is the ALJ’s job to weight the evidence and resolve conflicts, and she did so here. While

Toennies would weigh the evidence differently, it is not for the Court to do so on appeal. Toennies points

to no contrary lines of evidence the ALJ ignored or overlooked, nor does she challenge the weight

assigned to the state agency reviewing sources’ opinions. (Doc. No. 14 at 16-17.) A perfect opinion is not

required. Fisher, 869 F.2d at 1057; NLRB v. Wyman–Gordon Co., 394 U.S. at 766 n.6.

          There is no error in the ALJ’s assessment of CNP Kerhsaw’s opinion.

B. Toennies’s Use of a Walker

          Toennies argues the ALJ erred in assessing her need for a walker, as the ALJ acknowledged

Toennies’s testimony regarding her use of a walker and found Toennies’s “medically determinable

impairments could reasonably be expected to cause her symptoms,” yet the ALJ did not include a

restriction for a walker in the RFC. (Doc. No. 14 at 17.) Toennies asserts, “The anomalies in the Doctor’s

notes, both pro and con regarding use of an ambulatory device, required far more analysis than that

afforded by the ALJ.” (Id. at 18.)




                                                 34
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 35 of 41. PageID #: 3107




         The Commissioner argues Toennies’s arguments fail for two reasons: (1) she uses the wrong

standard of review; and (2) “the ALJ provided ample reasons for not finding that plaintiff required a

walker.” (Doc. No. 16 at 14-15.)

         The RFC determination sets out an individual’s work-related abilities despite his or her limitations.

See 20 C.F.R. § 416.945(a)(1). A claimant’s RFC is not a medical opinion, but an administrative

determination reserved to the Commissioner. See 20 C.F.R.§ 416.927(d)(2). An ALJ “will not give any

special significance to the source of an opinion on issues reserved to the Commissioner.” See 20 C.F.R.§

416.927(d)(3). As such, the ALJ bears the responsibility for assessing a claimant’s RFC based on all the

relevant evidence (20 C.F.R. § 416.946(c)) and must consider all of a claimant’s medically determinable

impairments, both individually and in combination. See SSR 96–8p, 1996 WL 374184 (SSA July 2,

1996).

         “In rendering his RFC decision, the ALJ must give some indication of the evidence upon which he

is relying, and he may not ignore evidence that does not support his decision, especially when that

evidence, if accepted, would change his analysis.” Fleischer, 774 F. Supp. 2d at 880 (citing Bryan v.

Comm’r of Soc. Sec., 383 F. App’x 140, 148 (3d Cir. 2010) (“The ALJ has an obligation to ‘consider all

evidence before him’ when he ‘mak[es] a residual functional capacity determination,’ and must also

‘mention or refute [...] contradictory, objective medical evidence’ presented to him.”)). See also SSR 96-

8p at *7, 1996 WL 374184 (SSA July 2, 1996) (“The RFC assessment must always consider and address

medical source opinions. If the RFC assessment conflicts with an opinion from a medical source, the

adjudicator must explain why the opinion was not adopted.”)).           While the RFC is for the ALJ to

determine, the claimant bears the burden of establishing the impairments that determine her RFC. See Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999).




                                                 35
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 36 of 41. PageID #: 3108




       It is well-established there is no requirement that the ALJ discuss each piece of evidence or

limitation considered. See, e.g., Conner v. Comm’r, 658 F. App’x 248, 254 (6th Cir. 2016) (citing

Thacker v. Comm’r, 99 F. Appx. 661, 665 (6th Cir. May 21, 2004) (finding an ALJ need not discuss every

piece of evidence in the record); Arthur v. Colvin, No. 3:16CV765, 2017 WL 784563, at *14 (N.D. Ohio

Feb. 28, 2017) (accord). However, courts have not hesitated to remand where an ALJ selectively includes

only those portions of the medical evidence that places a claimant in a capable light and fails to

acknowledge evidence that potentially supports a finding of disability. See e.g., Gentry v. Comm’r of Soc.

Sec., 741 F.3d 708, 724 (6th Cir. 2014) (reversing where the ALJ “cherry-picked select portions of the

record” rather than doing a proper analysis); Germany–Johnson v. Comm’r of Soc. Sec., 313 F. App’x

771, 777 (6th Cir. 2008) (finding error where the ALJ was “selective in parsing the various medical

reports”). See also Ackles v. Colvin, No. 3:14cv00249, 2015 WL 1757474, at *6 (S.D. Ohio April 17,

2015) (“The ALJ did not mention this objective evidence and erred by selectively including only the

portions of the medical evidence that placed Plaintiff in a capable light.”); Smith v. Comm’r of Soc. Sec.,

No. 1:11-CV-2313, 2013 WL 943874, at *6 (N.D. Ohio March 11, 2013) (“It is generally recognized that

an ALJ ‘may not cherry-pick facts to support a finding of non-disability while ignoring evidence that

points to a disability finding.’”); Johnson v. Comm’r of Soc. Sec., No. 2:16-cv-172, 2016 WL 7208783, at

*4 (S.D. Ohio Dec. 13, 2016) (“This Court has not hesitated to remand cases where the ALJ engaged in a

very selective review of the record and significantly mischaracterized the treatment notes.”).

       The Court agrees with the Commissioner that Toennies’s arguments regarding her use of a walker

ask the Court to reweigh the evidence, which it cannot do. As Toennies acknowledges (Doc. No. 14 at

18), the ALJ relied on other evidence in the record regarding Toennies’s use of a walker in formulating the

RFC. (Tr. 19, 22.) Toennies does not argue the ALJ cherry-picked the record or failed to build an

accurate and logical bridge from the evidence to her conclusions. (Doc. No. 14 at 17-18.) Rather, after



                                                36
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 37 of 41. PageID #: 3109




acknowledging the evidence is mixed, Toennies insists the ALJ should have gone into more detail in her

analysis. But there is no requirement that the ALJ discuss each piece of evidence or limitation considered.

See, e.g., Conner, 658 F. App’x at 254. The ALJ acknowledged record evidence regarding Toennies’s use

of a walker, including that she used it “sometimes,” reports that Toennies could walk without an assistive

device, and reports that Toennies could perform activities of daily living independently. (Tr. 19, 22.) See

Forrester v. Comm’r of Soc. Sec., No. 2:16-cv-1156, 2017 WL 4769006, at *3 (S.D. Ohio Oct. 23, 2017)

(“Unlike many cases involving the use of a cane, the ALJ did not overlook evidence concerning Plaintiff’s

need for the cane or fail to address this issue.”) (collecting cases). “[W]here there is conflicting evidence

concerning the need for a cane, ‘it is the ALJ’s task, and not the Court’s, to resolve conflicts in the

evidence.’” Forrester, 2017 WL 4769006, at *4 (citation omitted). The same is true here. Furthermore,

the ALJ’s reasoning regarding Toennies’s need for a walker is clear from her decision.

       Substantial evidence supports the ALJ’s RFC finding that Toennies did not require a walker.

C. The VE’s Testimony

       Toennies argues the ALJ erred at Step Five in relying on the VE’s testimony, which was “factually

incorrect,” “uninformed,” and “incomplete.” (Doc. No. 14 at 19-20.) First, Toennies asserts the DOT

does not contain the occupation of “tanning salon attendant.” (Id. at 20.) Second, Toennies maintains the

DOT occupation of parking lot attendant “requires a person to ‘[park] automobiles for customers in [a]

parking lot or storage garage’”; as Toennies does not drive and has never driven, Toennies asserts she

could not perform this job either. (Id.)

       The Commissioner responds first that Toennies’s assertion that the DOT does not contain the

position of “tanning salon attendant” is incorrect. (Doc. No. 16 at 16.) Second, the Commissioner

maintains that to the extent there was “any ambiguity” in the description of “parking lot attendant” in the




                                                37
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 38 of 41. PageID #: 3110




DOT, Toennies’s attorney – the same on appeal here – could have questioned the VE but chose not to do

so. (Id.) The Commissioner asserts the ALJ was correct to rely on the VE’s testimony. (Id.)

       At Step Five of the sequential disability evaluation, the Commissioner bears the burden in proving

work exists in the national economy that a claimant can perform. “Work exists in the national economy

when there is a significant number of jobs (in one or more occupations) having requirements which you

are able to meet with your physical or mental abilities and vocational qualifications.” 20 C.F.R. §

416.966(b). ALJs “will take administrative notice of ‘reliable job information’ available from various

publications, including the DOT.” SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000). In addition, as

set forth in 20 C.F.R. § 416.966(e), ALJs may use VEs “as sources of occupational evidence in certain

cases.” (Id.) “When there is an apparent unresolved conflict between VE or VS evidence and the DOT,

the adjudicator must elicit a reasonable explanation for the conflict before relying on the VE or VS

evidence to support a determination or decision about whether the claimant is disabled.” (Id.) At the

hearing level, the ALJ must inquire on the record “as to whether or not there is such inconsistency.” (Id.)

Further, no one source “automatically ‘trumps’ when there is a conflict.” (Id.) Rather, the ALJ “must

resolve the conflict by determining if the explanation given by the VE or VS is reasonable and provides a

basis for relying on the VE or VS testimony rather than on the DOT information.” (Id.)

       Different courts have reached different conclusions under varying circumstances as to whether

“tanning salon attendant” is an occupation in the DOT. See, e.g., James S. v. Comm’r, Soc. Sec. Admin.,

No. 3:18-cv-00394-JO, 2019 WL 4345662, at *5 (D. Ore. Sept. 11, 2019) (collecting cases) (“The ALJ

erred when he failed to seek a clarification from the [VE] about the tanning salon attendant occupation.”);

Townsend v. Comm’r of Soc. Sec., No. 1:17-cv-2218, 2018 WL 5808745, at *6-8 (N.D. Ohio Nov. 6,

2018) (Commissioner conceded the job was not listed in the DOT); Sievers v. Berryhill, 734 F. App’x 467,

471 (9th Cir. 2018) (“The ALJ misidentified [DOT] listing 359.567-014 as the listing for tanning salon



                                               38
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 39 of 41. PageID #: 3111




attendant, when this listing actually refers to the semi-skilled job weight-reduction specialist, which

Sievers does not have the skills to perform.”); Grady v. Colvin, No. 4:14-cv-01893-JAR, 2016 WL

695603, at *7 (E.D. Mo. Feb. 22, 2016) (“The DOT was last updated in 1991 and the United States

Department of Labor’s ‘O*Net Online’ service . . . is the current source of information used to determine

qualifying work experience. Consistent with the VE’s testimony, the job of tanning salon attendant has

been assigned DOT code 359.567-014 . . . Accordingly, the VE’s testimony did not conflict with the

DOT.”); James v. Colvin, No. H-14-1650, 2015 WL 6394423, at *25 (S.D. Tx. Sept. 30, 2015) (“Plaintiff

also contends that the tanning salon attendant is not in the DOT at all. These are non-issues because the

VE is an expert on work skills and occupations and is not limited to jobs described in the DOT.”) (citation

omitted).

       Here, unlike Townsend, the Commissioner does not concede the tanning salon attendant position is

not listed in the DOT; rather, he insists it does appear in the DOT. (Doc. No. 16 at 16.) While the Court

could not find “tanning salon attendant” in the DOT, like the Grady court, the Court found this position

with DOT code 359.567-014 in the Department of Labor’s “O*Net Online.” Department of Labor,

https://www.onetonline.org/crosswalk/DOT?s=359.567-014&g=Go (last visited May 20, 2020). See also

https://occupationalinfo.org/onet/69999b.html (last visited May 20, 2020). The regulations state ALJs

may take judicial notice of governmental and other publications, including but not limited to the DOT. 20

C.F.R. § 416.966(d). Furthermore, VE testimony is occupational evidence that is not “trumped” by the

DOT when there is a conflict. SSR 00-4p, 2000 WL 1898704, at *2. The ALJ asked the VE on the record

whether her testimony conflicted with the DOT. (Tr. 74-75.) Having earlier stated she disagreed with the

DOT’s parking lot attendant description of frequent reaching, handling, and fingering, the VE testified as

follows: “I had already given you where I had differed, on the parking lot attendant. The DOT does not

distinguish between a frequent and an occasional with hands, just in their analysis of jobs. From personal



                                               39
    Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 40 of 41. PageID #: 3112




practice, I tend to give more preference when it is the dominant hand that cannot be used at the frequency

level that the DOT says.” (Id. at 75.) Toennies does not argue the ALJ failed to comply with SSR 00-4p.

Under the totality of the circumstances here, the Court finds it was not error for the ALJ to rely on the

VE’s testimony regarding the tanning salon attendant position.

       Furthermore, even if the VE erred in identifying a “non-existent job,” the error was harmless as the

VE identified another job Toennies could perform. Arnold v. Colvin, No. 3:14-cv-00442, 2014 WL

5822875, at *10 (M.D. Tenn. Nov. 10, 2014). Toennies challenges the ALJ’s reliance on the VE’s

testimony regarding the parking lot attendant job because it “requires” a person to park automobiles for

customers, and Toennies has never driven. (Doc. No. 14 at 20.) But the VE testified as follows regarding

the parking lot attendant position: “While the DOT says frequent reach, handle, finger, the lots that

I’ve seen, basically the person is giving out tickets and then there’s long periods of sitting. So I don’t

– I guess I don’t agree with the frequent reach, handle, finger in that particular job.” (Tr. 72)

(emphasis added).     While the DOT description includes the statement “Parks automobiles for

customers in parking lot or storage garage,” it also says, “Records time and drives automobile to

parking space, or points out parking space for customer’s use.” Dictionary of Occupational Titles,

https://occupationalinfo.org/91/915473010.html (last visited May 20, 2020) (emphasis added). Again,

VE testimony is occupational evidence, and Toennies does not argue the ALJ failed to comply with SSR

00-4p. Nor does Toennies otherwise argue that the number of parking lot attendant jobs fails to constitute

a significant number of jobs in the national economy.

       The Court agrees with the Commissioner that Toennies’s Step Five argument is an attempt to place

her own knowledge of the DOT over that of the VE. Substantial evidence supports the ALJ’s Step Five

findings.




                                               40
   Case: 1:19-cv-02261-JDG Doc #: 17 Filed: 06/01/20 41 of 41. PageID #: 3113




                                  VII.   CONCLUSION

       For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


       IT IS SO ORDERED.


Date: June 1, 2020                                 s/ Jonathan Greenberg
                                                 Jonathan D. Greenberg
                                                 United States Magistrate Judge




                                            41
